FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10552

               Plaintiff - Appellee,             D.C. No. 2:10-cr-00066-KJD

  v.                                             MEMORANDUM *

RODOLFO DOMINGUEZ-SOSA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Rodolfo Dominguez-Sosa appeals from the 46-month sentence imposed

following his guilty-plea conviction for being a deported alien found unlawfully in

the United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dominguez-Sosa contends that the district court abused its discretion by

failing to impose a lower sentence in light of his limited criminal history and his

cultural and family ties to the United States. The record reflects that the district

court considered Dominguez-Sosa’s arguments and found that they were

insufficient to impose a sentence below the Guidelines range. See United States v.

Carty, 520 F.3d 984, 995 (9th Cir. 2008) (en banc). In light of the totality of the

circumstances and the 18 U.S.C. § 3553(a) sentencing factors, the sentence at the

bottom of the Guidelines range is substantively reasonable. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     10-10552